DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mow et al. (US PUB 2014/0087668), hereinafter Mow.

With respect to claim 1, Mow discloses a method for emulating an electromagnetic environment (See the abstract of Mow), EME, in an anechoic chamber (See paragraph [0012] or [240] in figure 4 of Mow), the method comprising the steps of: receiving, by a first receiving unit (See [254] in figure 5 of Mow), an input signal outside the anechoic chamber (See [262] in figure 5 of Mow which carries an input signal); generating, by a signal generating unit (See [204-1] in figure 5 of Mow), an emulated signal based on the input signal (See steps [300], [302] and [304] in figure 6 of Mow); transmitting, by a transmitting unit (See [90] in figure 5 of Mow), the emulated signal inside the anechoic chamber to emulate the EME (See paragraph [0062] in view of the abstract of Mow); and adjusting, by the signal generating unit, the emulated signal generated by the signal generating unit based on the emulated signal transmitted by the transmitting unit (See paragraphs [0080]-[0081] and [0083] of Mow).
With respect to claim 2, Mow discloses the method according to claim 1, further comprising the steps of receiving, by a second receiving unit (See [256] in figure 5 of Mow), the emulated signal inside 
With respect to claim 3, Mow discloses the method according to claim 2, further comprising the steps of analyzing, by a spectrum analyzer, the emulated signal received by the second receiving unit to obtain an analyzing result (See [230] in figure 5 of Mow), and adjusting, by the signal generating unit, the emulated signal generated by the signal generating unit based on the analyzing result (See paragraphs [0080]-[0081] and [0083] of Mow).
With respect to claim 4, Mow discloses the method according to claim 3, further comprising the step of performing frequency response correction based on the input signal and/or the emulated signal and/or the analyzing result, to adjust the emulated signal (See paragraph [0090] of Mow).
With respect to claim 5, Mow discloses the method according to claim 4, wherein the input signal and/or the emulated signal comprises a signal in the range from 100 kHz to 60 GHz, preferably in the range from 80 MHz to 1 GHz (See paragraph [0025] of Mow).
With respect to claim 6, Mow discloses the method according to claim 5, further comprising the step of performing a waveform similarity test based on the input signal; and based on the emulated signal generated by the signal generating unit and/or based on the emulated signal received by the second receiving unit and/or based on the analyzing result (See the coexistence characterization disclosed in paragraph [0061] of Mow).
With respect to claim 7, Mow discloses the method according to claim 6, wherein the first receiving unit is attached to a mobile unit, and wherein the method further comprises the step of receiving the input signal during a test drive of the mobile unit (See paragraph [0028] of Mow).
With respect to claim 8, Mow discloses the method according to claim 7, wherein the input signal and/or the emulated signal comprises a fading component (See the downward sloping portion of the response curve shown in figure 7 of Mow).
With respect to claim 9, Mow discloses a system for emulating an electromagnetic environment (See the abstract of Mow), EME, in an anechoic chamber (See paragraph [0012] or [240] in figure 4 of Mow), wherein the system comprises: a first receiving unit (See [254] in figure 5 of Mow) configured to receive an input signal outside the anechoic chamber (See [262] in figure 5 of Mow which carries an input signal); a signal generating unit (See [204-1] in figure 5 of Mow) configured to generate an emulated signal based on the input signal (See steps [300], [302] and [304] in figure 6 of Mow); and a transmitting unit (See [90] in figure 5 of Mow) configured to transmit the emulated signal inside the anechoic chamber to emulate the EME (See paragraph [0062] in view of the abstract of Mow), wherein the signal generating unit is further configured to adjust the emulated signal generated by the signal generating unit based on the emulated signal transmitted by the transmitting unit (See paragraphs [0080]-[0081] and [0083] of Mow). 
With respect to claim 10, Mow discloses the system according to claim 9, further configured to receive, by a second receiving unit of the system (See [256] in figure 5 of Mow), the emulated signal inside the anechoic chamber (See [460] in figure 5 of Mow); and to adjust, by the signal generating unit, the emulated signal generated by the signal generating unit based on the emulated signal received by the second receiving unit (See paragraphs [0080]-[0081] and [0083] of Mow).
With respect to claim 11, Mow discloses the system according to claim 10, further comprising a spectrum analyzer configured to analyze the emulated signal received by the second receiving unit to obtain an analyzing result (See [230] in figure 5 of Mow), wherein the signal generating unit is further configured to adjust the emulated signal generated by the signal generating unit based on the analyzing result (See paragraphs [0080]-[0081] and [0083] of Mow). 
With respect to claim 12, Mow discloses the system according to claim 11, further configured to perform frequency response correction based on the input signal and/or the emulated signal and/or the analyzing result, to adjust the emulated signal (See paragraph [0090] of Mow).
With respect to claim 13, Mow discloses the system according to claim 12, wherein the input signal and/or the emulated signal comprises a signal in the range from 100 kHz to 60 GHz, preferably in the range from 80 MHz to 1 GHz (See paragraph [0025] of Mow).
With respect to claim 14, Mow discloses the system according to claim 13, further configured to perform a waveform similarity test based on the input Signal; and based on the emulated signal generated by the signal generating unit and/or based on the emulated signal received by the second receiving unit and/or based on the analyzing result (See the coexistence characterization disclosed in paragraph [0061] of Mow).
With respect to claim 15, Mow discloses the system according to claim 14, wherein the first receiving unit is attached to a mobile unit of the system, and wherein the system is further configured to receive the input signal during a test drive of the mobile unit (See paragraph [0028] of Mow).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2017/0093509 discloses an over-the-air test.
US PUB 2019/0052376 discloses a techniques in new radio (NR) user equipment (UE) 
demodulation over the air (OTA) tests.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858